Exhibit 10.1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among EQUITY VENTURES GROUP, INC. a Florida Corporation and GHG TRADING PLATFORMS, INC. a Nevada Corporation and The Shareholders of GHG Trading Platforms, Inc. effective as of March 25, 2009 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this 25th day of March, 2009 (the “Agreement”), by and among Equity Ventures Group, Inc. (“EVG”), a Florida corporation with its principle places of business at 1314 E. Las Olas Blvd., Ste 1030, Fort Lauderdale, FL 33301; GHG Trading Platforms, Inc., a Nevada corporation (“GHG”) with its principal executive offices at 930 Sahara Ave., #679, Las Vegas, NV 89917, and the shareholders of GHG named on the Annex 1 of this Agreement (individually, a
